DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendments to the Claims filed on June 20, 2021 is respectfully acknowledged. The previous 35 U.S.C. 112(b) rejection is hereby withdrawn.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Terminal Disclaimer
4.	The Terminal Disclaimer filed on June 6, 2021 to obviate a Double Patenting rejection over U.S. Patent No. 10,336322 B2 is approved. The Double Patenting of claims 1-20 are hereby withdrawn.

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Particularly, there are two reference numbers 70 for referring to two different objects in Figure 8.  Figure 8 shows that there is only one processing device 70 for detecting the presence of a second vehicle and speed of the miniature autonomous vehicle.  There is no 

[AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    490
    400
    media_image1.png
    Greyscale


	Therefore, the second processing device and the third processing device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first data processing device” and “second data processing device” in claims 1 and 11, and “third data processing device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claim 1 recites the limitation "the vehicle" in line 1.  There is insufficient antecedent basis for this limitation in the claim because the prior limitation recites “a driverless first vehicle”.  It is recommended that the limitation “the vehicle” should read “the driverless first vehicle”.
	Claim 1 recites the limitation “the base vehicle” in lines 4 and 5. The prior limitations for the vehicle recite “a driverless first vehicle” and “the vehicle”, so this limitation “the base vehicle” renders the claim scope not distinct and therefore indefinite. It is recommended that this limitation “the base vehicle” should also read “the driverless first vehicle”.
	Claim 1 line 4 recites the limitation “a first sensor” while claim 1 line 7 recites the limitation “a sensor”. The claim indicates that the first sensor is being used to detect the presence of a second vehicle via a first data processing device.  However, line 6 of the claim also indicates that a second data processing device with a sensor is being used to detect a second vehicle.  The claim scope is not ascertainable based on the support from the specification and therefore indefinite.
	Claim 1 line 9 recites the limitations “a second data processing device” and “a third data processing device”, but as shown in FIG. 8 above, there is no showing of a second processor and a third processor for the vehicle 70.  It is also not known from the specification which device, the second or the third data processing device, the claim is referring for the detection of the second vehicle, and is therefore indefinite.
	Claim 1 line 11 recites the limitation “the determination of the presence of the second vehicle”, but there is no specific “determination” step previously recited. If the determination step is for the presence of the second vehicle, then it is not clear if the “modifying” step is performed as a function of the detecting step performed by the claimed “a first sensor”, “a sensor”, or both. For these reasons, the claim is not distinct and therefore indefinite.   
	
	Claim 1, line 11, claims 2-10, claim 11, line 8 and claims 12-14 recite the limitation “the marker”.  There is insufficient antecedent basis for this limitation in the claim because the prior limitation recites “a visible marker”.  It is recommended that the limitation “the marker” should read “the visible marker”.	
Claims 6-10 recite the limitation “the first vehicle”, which is a different limitation from the claimed “driverless first vehicle” in the independent claim. It is recommended to amend the claims to recite “the driverless first vehicle” instead in order to maintain clarity to which vehicle Applicant is referring.
	Claim 11 lines 5 and 6 recites the limitations “a second data processing device” and “a third  data processing device”, but as shown in FIG. 8 above, there is no showing of a second processor and a third processor for the vehicle 70.  It is also not known from the specification which device, the second or the third data processing device, the claim is referring for the detection of the second vehicle, and is therefore indefinite.
	Claim 15 recites the limitation “the first vehicle” in lines 5, 7, 9, 12. There is insufficient antecedent basis for this limitation in the claim because the prior limitation recites “a driverless first vehicle”.  It is believed that the limitation “the vehicle” should read “the driverless first vehicle” to maintain consistency of claiming the same vehicle.
	Claim 15 recites the limitations “(c) modifying a component of the first vehicle with a first condition and a second	condition from the first condition to the second condition to increase the visibility of the first vehicle to the driver of the second vehicle as a function of the first determination”, and
(e) modifying the component as a function of the second determination from the second condition to a first condition. The specification teaches that conditions can be speed and vehicle presence, while components can be wheels and steering component. The limitations are unclear because substituting the claimed terms to recite, for example, “modifying the wheels of the first vehicle with vehicle speed and vehicle presence from the vehicle speed and vehicle presence”, which would not be sensible.
	Claims 16 and 17 recite the limitations “first condition” and “second condition” which are unclear based on the specification describing that they can be vehicle speed and vehicle presence, which does not read to be sensible, and therefore indefinite.

Claim Objections
12.	Claim 11 is objected to because of the following informalities:  
		The first clause “A device to avoiding accidents” should read “A device for avoiding 			accidents”.

The last clause “wherein the visibility of the marker is modified when the program detects the presence of the second vehicle and the program determines based at least
partially on the presence of a the second and at least partially on the speed
of the first vehicle that additional visibility is required” needs commas and should probably read “wherein the visibility of the marker is modified when the program detects the presence of the second vehicle and the program determines, based at least partially on the presence of a the second and at least partially on the speed of the first vehicle, that additional visibility is required”. 

line 10 reads “the presence of a the second and at least…”, which should probably read “the presence of the second vehicle and at least…”
	Appropriate correction is required.



Claim Rejections - 35 USC § 102
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


15.	Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rovik et al. (US 9,589,464 B2).

	Regarding claim 1, Rovik et al. discloses a method of avoiding accidents comprising:
(a) operating a driverless first vehicle on public roads with the vehicle comprising (i.e. operating a vehicle 20, which can be partially or fully autonomous -  ¶12, 13 DETX; FIG. 1);
a visible marker controlled by a data processing device with a first sensor to detect the presence of a second vehicle and a second sensor to measure the speed of the base vehicle, and a data processing device with a sensor to detect a second vehicle (i.e. the visible marker is interpreted as a notification suggesting usage of at least one of headlights, parking lights, and hazard lights controlled by communication system 28; first sensor system 32 detects a presence of a second vehicle, and control module 40 obtains and processes the  data from the first sensor system 32; first vehicle has an inherent speed sensor to measure its own speed - ¶25, 29, 32 DETX), and
			at least one of the first data processing device and a data processing device 				with a sensor to detect a second vehicle (i.e. first sensor system 32 detects a 				presence of a second vehicle, and control module 40 obtains and processes the  				data from the first sensor system 32 - ¶25, 29, 32 DETX),
(b) running a program on at least one of the first data processing device, the second data processing and a third data processing device to determine the presence of a second vehicle (i.e. control system 26 containing module 40 may enact or perform these functions in dedicated hardware circuitry or programmed software routines as a computer readable storage medium capable of execution as instructions in a microprocessor based electronics control embodiment - ¶24 DETX; FIG. 2).
(c) modifying the visibility of the marker as a function of the determination of the presence of a second vehicle (i.e. visual notifications, such as a flashing of one or more lights of the first vehicle may be used in addition to, or in place of the electronic vehicle-to-vehicle communication signal to alert the driver of the second vehicle that the second vehicle is operating with an unsafe exterior lighting status - ¶29 DETX; FIG. 2).
	
	Regarding claim 5, Rovik et al. further discloses the method of claim 1 wherein:
		the marker is controlled by a data processing device and comprises a graphic display 			which is modified to modify the visibility of the marker (i.e. a notification may be sent 			through the communication system 28, and/or may be a visual notification, such as a 			textual display - ¶32 DETX).
	

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


17.	Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovik et al. (US 9,589,464 B2) in view of Nordbruch (US 9,126,529 B2).

	Regarding claim 2, Rovik et al. does not disclose the method of claim 1, wherein:
the modification of the visibility of the marker comprises turning on light emissions.
	However, Nordbruch discloses an illumination pattern, a switching on or off of illumination means and/or the like, which characterize a light emission by the headlights (¶13 DETX).
	It would have been obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Rovik et al. to include the features of Nordbruch in order to control the light emission of the at least one headlight if the danger position lies within the tolerance range on the route being currently traveled by the vehicle.  
	
	Regarding claim 3, Rovik et al. does not disclose the method of claim 1 wherein:
		the modification of the visibility of the marker comprises repeatedly turning light
		emissions on and off.
	However, Nordbruch discloses an illumination pattern, a switching on or off of illumination means and/or the like, which characterize a light emission by the headlights (¶13 DETX).
	It would have been obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Rovik et al. to include the features of Nordbruch in order to control the light emission of the at least one headlight if the danger position lies within the tolerance range on the route being currently traveled by the vehicle.  

18.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovik et al. (US 9,589,464 B2) in view of Attard et al. (US 9,406,177 B2).
	
	Regarding claim 4, Rovik et al. does not disclose the method of claim 1 wherein:
		the modification of the visibility of the marker comprises moving the marker to a
		position more visible by the second vehicle.
	However, Allard et al. discloses that first vehicle 101 could move or flash lights in a predetermined pattern to be detected by camera data collectors or the like in a second vehicle 101 (¶24 DETX; FIG. 1).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Rovik et al. to include the features of Allard et al. for evaluating a computer's ability to autonomously operate the vehicle, and for determining an action or actions to take when one or more faults are detected. 

19.	Claim(s) 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovik et al. (US 9,589,464 B2) in view of Sugimoto et al. (US 8,564,204 B2).	

	Regarding claims 6-10, Rovik et al. does not disclose the method of claims 1-5 wherein:
		the visibility of the marker is modified at least in part on the basis of the speed of the
		first vehicle.
	However, Sugimoto et al. discloses that If the vehicle speed is equal to or lower than the second threshold value V2, the condition-dependent selection controller 108 drives the actuator 55 of the high/infrared switchable lamp 60 to select the infrared light distribution pattern, but turns the light source 31 off (¶48). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rovik et al. to include the features of Sugimoto et al. in order to control the first lamp to produce the infrared light distribution pattern, irrespective of whether the vehicle detector detects a vehicle.

	Regarding claim 11, Rovik et al. discloses a device to avoiding accidents (i.e. one or more sensor systems 24, a control system 26, and a communication system 28 - ¶13, FIG. 1) comprising:
(a) a visible marker on an autonomous first vehicle controlled by a first data processing
device with a first sensor to detect the presence of a second vehicle and a second
sensor to measure the speed of the first vehicle (please see claim 1),  and
(b) at least one of the first data processing device and a second data processing device with a program to determine the presence of a second vehicle based at least partially on data from the first sensor, wherein the visibility of the marker is modified when the program
	detects the presence of the second vehicle (see claim 1) and the program determines based at 	least partially on the presence of a the second vehicle (see claim 1).
	Rovik et al. does not disclose wherein the visibility of the marker is modified when the program detects the speed of the first vehicle that additional visibility is required.
	However, Sugimoto et al. discloses that if the vehicle speed is equal to or higher than the first threshold value V1, the condition-dependent selection controller 108 drives the actuator 55 of the high/infrared switchable lamp 60 to select the infrared light distribution pattern and turns on the light source 31 (¶48).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rovik et al. to include the features of Sugimoto et al. in order to control the first lamp to produce the infrared light distribution pattern, irrespective of whether the vehicle detector detects a vehicle.

20.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovik et al. (US 9,589,464 B2) in view of Sugimoto et al. (US 8,564,204 B2) as applied to claim 11 above, and further in view of Rodriguez Barros et al. (US 8,568,005 B2).

	Regarding claim 12, Rovik et al. does not disclose the device of Claim 11 wherein:
		the modification of the visibility of the marker comprises varying the intensity of a 			visible light emission from the marker.
	However, Rodriguez Barros et al. discloses varying the emission intensity of continuous light (¶125).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rovik et al. to include the features of Rodriguez Barros et al. in order to emit light in multiple directions but in a synchronized fashion.

21.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovik et al. (US 9,589,464 B2) in view of Sugimoto et al. (US 8,564,204 B2) as applied to claim 11 above, and further in view of Attard et al. (US 9,406,177 B2).

	Regarding claim 13, Rovik et al. does not disclose the device of Claim 11 wherein:
		the modification of the visibility of the marker comprises varying the position of the 			marker.
	However, Allard et al. discloses that first vehicle 101 could move/vary or flash lights in a predetermined pattern to be detected by camera data collectors or the like in a second vehicle 101 (¶24 DETX; FIG. 1).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the device of Rovik et al. to include the features of Allard et al. for evaluating a computer's ability to autonomously operate the vehicle, and for determining an action or actions to take when one or more faults are detected. 

22.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovik et al. (US 9,589,464 B2) in view of Sugimoto et al. (US 8,564,204 B2) as applied to claim 11 above, and further in view of Sobecki (US 2011/0273659 A1).	

	Regarding claim 14, Rovik et al. does not disclose the device of Claim 11 wherein:
		the modification of the visibility of the marker comprises varying the reflectivity of the 			marker.
	However, Sobecki discloses that voltage is selectively applied to the conductive layers 18, 19, 20, 21 to selectively energize the liquid crystal media or polarization units 16a, 16b to adjust the reflectivity of light incident on the reflective element assembly and the transmissivity of light through the reflective element assembly [0016].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rovik et al. to include the features of Sobecki in order to provide an anti-glare, low reflecting mirror for viewing by the vehicle driver.

23.	Claim(s) 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovik et al. (US 9,589,464 B2) in view of Sugimoto et al. (US 8,564,204 B2) and Attard et al. (US 9,406,177 B2).	

	Regarding claim 15, Rovik et al. discloses a method of safely operating a vehicle comprising:
		(a) operating a driverless first vehicle on public roads (see claim 1 above).
	Rovik et al. does not disclose the method comprising:
		 (b) making a first determination with a computing device and at least one sensor that
		there is a risk that the first vehicle will not be seen by a driver of a second vehicle which
		is a human driven vehicle.
		(d) making a second determination with the computing device that the risk that the
		first vehicle will not be seen by the driver of the second vehicle has been reduced from
		the risk of the first determination.
	However, Sugimoto et al. discloses that If the vehicle speed is equal to or lower than the second threshold value V2, the condition-dependent selection controller 108 drives the actuator 55 of the high/infrared switchable lamp 60 to select the infrared light distribution pattern, but turns the light source 31 off (¶48). 
	Sugimoto et al. further discloses that if the vehicle speed is equal to or higher than the first threshold value V1, the condition-dependent selection controller 108 drives the actuator 55 of the high/infrared switchable lamp 60 to select the infrared light distribution pattern and turns on the light source 31 (¶48).
	Since the specification of the present invention teaches that risk level of being seen is based on the speed of the host vehicle, Sugimoto et al. overcomes these limitations with the amount, type and direction of light emitted and the corresponding speed range detected.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rovik et al. to include the features of Sugimoto et al. in order to control the first lamp to produce the infrared light distribution pattern, irrespective of whether the vehicle detector detects a vehicle.
	Neither Rovik et al. nor Sugimoto et al. further discloses the method comprising:
		(c) modifying a component of the first vehicle with a first condition and a second
condition from the first condition to the second condition to increase the visibility of the first vehicle to the driver of the second vehicle as a function of the first determination, and (e) modifying the component as a function of the second determination from the second condition to a first condition.
	However, Allard et al. discloses that first vehicle 101 could move/modify or flash lights in a predetermined pattern to be detected by camera data collectors or the like in a second vehicle 101 (¶24 DETX; FIG. 1). As best understood by Examiner, Rovik et al. discloses the modifying of a component/output devices based on sensing the presence of a second vehicle, while Sugimoto et al. discloses the modifying the component/light based on the vehicle speed as taught above.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Rovik et al. in view of Sugimoto et al. to include the features of Allard et al. for evaluating a computer's ability to autonomously operate the vehicle, and for determining an action or actions to take when one or more faults are detected. 
 
	Regarding claim 17, Rovik et al. in view of Sugimoto et al. further discloses the method of claim 15 wherein:
	the first condition and the second condition differ in the position of a visible marker (i.e. as best 	understood by Examiner, Rovik et al. discloses the modifying of a component/output devices 	based on sensing the presence of a second vehicle, while Sugimoto et al. discloses the modifying 	the component/light based on the vehicle speed as taught above).

	Regarding claims 18-20, as best understood by Examiner, Rovik et al. in view of Sugimoto discloses that the determinations are based on the speed of the first vehicle and the presence of another (third) vehicle as described above.

24.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovik et al. (US 9,589,464 B2) in view of Sugimoto et al. (US 8,564,204 B2) as applied to claim 11 above, and further in view of Nordbruch (US 9,126,529 B2).

	Regarding claim 16, neither Rovik et al. nor Sugimoto et al. disclose the method of claim 15 wherein:
	the first condition and the second condition differ in the emission of visible light.
	However, Nordbruch discloses an illumination pattern, a switching on or off of illumination means and/or the like, which characterize a light emission by the headlights (¶13).
	It would have been obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Rovik et al. to include the features of Nordbruch in order to control the light emission of the at least one headlight if the danger position lies within the tolerance range on the route being currently traveled by the vehicle.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664